Lundberg Stratton, J.,
dissenting. I join in Justice Cook’s separate opinion and Chief Justice Moyer’s dissent, which conclude that R.C. 3319.08 and 3319.11(B) require that the teacher without a written contract offer proof of continuing contract status and proof of acceptance through continued employment with the district. I also join in Chief Justice Moyer’s dissent that a public school principal should be found to be a public official for purposes of defamation law.
However, I write separately to address several issues raised regarding the written statement prepared by the representatives of the East Canton Education Association (“ECEA”). For the reasons that follow, I would find, as the trial court did, that the statements were qualified or conditionally privileged communications under the Ohio and federal Constitutions. Further, as such, I would find that Griffith and Slick, as representatives of ECEA, were acting within the scope of their employment and therefore are not individually liable for damages, and the privileged communication did not constitute intentional interference with the employment contract.

*485
Privileged Communication

Section 11, Article I of the Ohio Constitution provides, “Every citizen may freely speak, write, and publish his sentiments on all subjects, being responsible for the abuse of the right; and no law shall be passed to restrain or abridge the liberty of speech, or of the press.” This case presents the court with the task of balancing the free speech rights of Griffith and Slick with the protections afforded McIntosh against defamation.
Slick and Griffith asserted the defense of privilege. “A privileged communication is one which, except for the occasion on which or the circumstances under which it is made, would be defamatory, and actionable. The defense of privilege is a matter of public policy in furtherance of the right of free speech.” Costanzo v. Gaul (1980), 62 Ohio St.2d 106, 108, 16 O.O.3d 134, 135, 403 N.E.2d 979, 981-982.
Further, “[t]he essential elements of a conditionally privileged communication” are (1) “good faith,” (2) “an interest to be upheld,” (3) “a statement limited in its scope to this purpose,” (4) “a proper occasion,” and (5) “publication in a proper manner and to proper parties only.” Hahn v. Kotten (1975), 43 Ohio St.2d 237, 246, 72 O.O.2d 134, 139, 331 N.E.2d 713, 719, quoting 33 American Jurisprudence (1941) 124-125, Libel and Slander, Section 126. McIntosh appears to dispute only whether the publication was made to proper parties. McIntosh notes that Slick and Griffith published their statement not only to the school board, but also to hundreds of citizens and numerous news reporters who attended the public meeting. The ECEA presented their statement only to the employer board of education. However, McIntosh requested this public forum and insisted that the media had a legitimate interest in the proceedings, so he cannot be heard to complain of the consequences.
I would find that the ECEA representative, Slick, made this statement in good faith and with a common interest to be upheld, ie., the consequences to ECEA from McIntosh’s employment dispute and from McIntosh’s failure to adhere to the process bargained for by the union in contract disputes. Further, the statement was limited in its scope to this purpose. I would also find that the forum, called by McIntosh, was a proper occasion, and the publication was in a proper manner and to proper parties only.
Accordingly, I believe that the statement made on behalf of the teacher employees of the board of education was a qualified or conditionally privileged communication under the Ohio and federal Constitutions. As such, in the absence of ill motive or malice, the privileged statements are protected. See 50 American Jurisprudence 2d (1995) 694-695, Libel and Slander, Section 365. Therefore, I-would find that the appellate court erred in concluding that a question of material fact remained as to whether ECEA’s statement was protect*486ed by qualified privilege such that McIntosh was required to establish actual malice in his defamation claims. Because McIntosh failed to prove actual malice, I would find that the trial court’s summary judgment should have been upheld.

Acting Within the Scope of Employment

Further, I would find that the ECEA representatives were acting within the scope of their employment and therefore are not individually liable for damages. R.C. 1745.02 provides, “A money judgment against [an] unincorporated association shall be enforced only against the association as an entity and shall not be enforceable against the property of an individual member of such association.” (Emphasis added.) The ECEA is an unincorporated association. Therefore, the court of appeals acknowledged that a judgment rendered against ECEA is against ECEA alone. However, the court of appeals found that the record provided conflicting testimony as to whether Griffith and Slick were acting within the scope of their employment when they prepared and delivered a statement that McIntosh claims was beyond that which was authorized by the members. I disagree.
“An act of an agent is the act of the principal within the course of the employment when the act can fairly and reasonably be deemed to be an ordinary and natural incident or attribute of the service to be rendered, or a natural, direct, and logical result of it.” Posin v. A.B.C. Motor Court Hotel (1976), 45 Ohio St.2d 271, 278, 74 O.O.2d 427, 431, 344 N.E.2d 334, 339, citing Tarlecka v. Morgan (1932), 125 Ohio St. 319, 181 N.E. 450.
The ECEA, as the sole voice of those it represents, see In re SERB v. Worthington Classified Assn. (June 7, 1996), SERB No. 96-009, unreported, authorized Griffith and Slick to make a “neutral” statement supporting the process of “nonrenewing a principal’s contract.” In my view, the statements made by Slick on behalf of the ECEA were just that, supportive of the process employed by the school board. As such, I would find that Griffith and Slick were acting within the scope of their employment and they cannot therefore be held individually liable in a defamation action.

No Intentional Interference with Contract

Finally, I would find that the privileged communication did not constitute intentional interference with the employment contract. “In order to recover for a claim of intentional interference with a contract, one must prove (1) the existence of a contract, (2) the wrongdoer’s knowledge of the contract, (3) the wrongdoer’s intentional procurement of the contract’s breach, (4) the lack of justification, and (5) resulting damages.” Kenty v. Transamerica Premium Ins. Co. (1995), 72 Ohio St.3d 415, 650 N.E.2d 863, paragraph two of the syllabus.
*487Because I would find that the communication made by the representatives on behalf of ECEA was privileged, the justification prong of Kenty is not established. Therefore, I would find that because Griffith and Slick were privileged in making the statement to the board of education, this constitutes justification sufficient to foreclose a tortious-interference claim by McIntosh.
In addition, to the extent that McIntosh argues that the statement to the board of education tortiously interfered with his contract to teach, I would find no interference because, as noted earlier, I join in Justice Cook’s dissent finding that McIntosh has not demonstrated acceptance of the teaching contract, and, therefore, has not established his teacher tenure status through his Marlington employment.
Accordingly, I join Chief Justice Moyer’s dissent from the majority opinion that a public school principal is not a public official for purposes of defamation law; I also join in Justice Cook’s separate opinion and Chief Justice Moyer’s dissent on the contract status issue; and I dissent separately and would reverse the portions of the. judgment that held that summary judgment on the issue of personal liability for Griffith and Slick was improper, and that the trial court erred in granting summary judgment as to all claims of tortious interference with contract.
Moyer, C.J., concurs in the foregoing opinion.